*609MEMORANDUM **
Moisés Huizar-Flores appeals from the district court’s judgment and challenges his guilty-plea conviction and 46-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Huizar-Flores’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Huizar-Flores the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Huizar-Flores has waived his right to appeal his reentry of a removed alien conviction and 46-month sentence. Because the record discloses no arguable issue as to the validity of the appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.